Citation Nr: 0619410	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service prior to 
his retirement in June 1962.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied the 
appellant's claim of service connection for the cause of the 
veteran's death.

In June 2005, the appellant testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  Later in the month, and twice in November 2005 , 
the appellant submitted additional evidence along with 
waivers of initial RO consideration.

In September 2005, the Board requested a medical expert 
opinion.  The expert opinion has been obtained and the case 
is now before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was not service-connected for any disability 
during his lifetime.  

2.  The Certificate of Death reflects that the veteran died 
in April 1995 and lists the immediate cause of death as 
metastatic adenocarcinoma of the liver.  The certificate 
lists renal cell carcinoma (probable origin), and 
hypertension as significant conditions contributing to death, 
but not the underlying cause.  

3.  In October 2005, a VA Chief of Renal Services opined that 
the veteran's metastatic adenocarcinoma of the liver was of 
gastrointestinal (GI) tract or bilary tract origin.

4.  There is no evidence of renal cell carcinoma, 
hypertension, a GI tract disability, or a bilary tract 
disability during service or until many years thereafter; and 
there is no competent medical evidence of record suggesting a 
relationship between the cause of the veteran's death and his 
active military service.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in a September 2004 letter.  This 
letter informed her to submit any pertinent evidence she has 
in her possession, informed her of the evidence required to 
substantiate her claim. the information required from her to 
enable VA to obtain evidence on the veteran's behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

The appellant identified additional treatment records 
pertinent to the veteran dated from 1986 to 1991 from the 
Little Rock Air Force Base.  In January 2003, the RO 
requested such records, however after conducting a thorough 
search, the outpatient records department responded, noting 
that it was unable to locate the identified records.  

All available evidence pertaining to the appellant's claim 
has been obtained.  The claims folder contains service 
medical records and post-service medical records from the VA 
Medical Center in Little Rock, private medical evidence from 
St. Vincent Health System, and Internet articles.  It appears 
that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder, and that neither she or her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the appellant's service 
connection claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the appellant's service 
connection claim for the cause of the veteran's death, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service Connection Claim for the Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Where heart disease or a malignant tumor becomes manifest to 
a degree of 10 percent within one year from date of 
separation from active service, it shall be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).



Analysis

The Certificate of Death reflects that the veteran died in 
April 1995 and lists the immediate cause of death as 
metastatic adenocarcinoma of the liver.  Significant 
conditions contributing to death, but not the underlying 
cause, were renal cell carcinoma (probable origin), and 
hypertension.  As noted above, the veteran was not service-
connected for any disability during his lifetime.  

Throughout the current appeal, the appellant has contended 
that the veteran's cause of death (renal cell carcinoma) is 
related to an in-service episode of acute pyelitis.  Service 
medical records show a May 1953 episode of acute pyelitis.  
The veteran was first diagnosed with renal cell carcinoma in 
1991, almost three decades following his discharge from 
service.  

On review, there is no objective evidence of record showing a 
nexus between the veteran's renal cell carcinoma and his 
military service.  Significantly, in October 2005, a VA Chief 
of Renal Services concluded that the veteran's in-service 
episode of acute pyelitis did not contribute to his renal 
cell carcinoma.  The expert explained that pyelitis is not a 
known contributing factor for the development of renal cell 
carcinoma.  The expert's review of medical literature 
demonstrates that the common factors for renal cell carcinoma 
include:  smoking, obesity, occupational exposure to toxic 
compounds such as cadmium, asbestos, petroleum by product, 
acquired cystic disease of the kidney, analgesic abuse, and 
genetics.  The medical expert also observed that the 
veteran's service medical records fail to show any symptoms, 
signs or other evidence of renal cell carcinoma of the 
kidney, and that an IVP conducted in 1988 (16 years post-
service) did not reveal a mass.  Finally, the expert noted 
that renal cell carcinoma is very uncommon before age 40 and 
is usually seen in patients in their sixties and seventies, 
the age group that the veteran was in when he received his 
diagnosis.  

The veteran was also diagnosed with acute lymphadenitis in 
February 1947, and the October 2005 expert opined that the 
veteran's renal cell carcinoma was not related to such in-
service acute infection.  

Further, the Board notes that although the death certificate 
indicates that the veteran's metastatic liver cancer probably 
originated from his renal cell carcinoma, the October 2005 
expert opined that the veteran's fatal metastatic liver 
cancer was most likely not related to his renal cell 
carcinoma.  In arriving at such opinion, the expert relied on 
an April 1995 pathology report which suggests that the 
veteran's liver carcinoma was of GI tract or bilary origin; 
that pathology report notes that the veteran's liver 
carcinoma was not compatible with renal cell carcinoma.  In 
this regard, the Board notes that the veteran's service 
medical records show no treatment, or diagnoses pertinent to 
the veteran's GI tract or bilary tract, and there is no 
competent evidence relating any GI tract or bilary tract 
problems to his military service.  

Finally, the appellant does not assert and the evidence does 
not show that the veteran had hypertension in service or that 
it was present to a compensable degree within the veteran's 
first year post-service.  Moreover, no medical opinion of 
record attributes the veteran's hypertension to his military 
service.

While the appellant believes that service connection for the 
cause of the veteran's death is warranted, the Board notes 
that her opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, renal cell carcinoma, hypertension, a disability of 
the GI tract, and/or a disability of the bilary tract were 
not present in service, or for many years thereafter, and 
there is no objective evidence relating such disabilities to 
service.  The Board sympathizes with the appellant, however, 
the preponderance of the evidence is against her service 
connection claim.  Thus, the reasonable doubt doctrine is not 
for application and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


